TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00474-CV



                                 Erma J. Matthews, Appellant

                                                 v.

      Jerome Solomon c/o Epoch Films, Inc.; Mindy Goldberg, and others, Appellees


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
   NO. 423-3470, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Erma J. Matthews appeals a take-nothing final summary judgment on claims she had

asserted against appellees for alleged incursions upon her family’s property. The gist of Matthews’s

complaints on appeal is that the district court reversibly erred in failing to grant her a no-answer

default judgment during a roughly six-month period between what she contends was appellees’

answer date and when appellees finally filed their answer.1 We will affirm the judgment.

               In her lawsuit, Matthews attempted to obtain recovery from persons involved in

filming a television commercial at Meyer’s Elgin Smokehouse in May 2014. During filming, she

alleged, the film crew trespassed upon and obtained benefit from using property her family owns


       1
          Matthews has attempted to represent herself throughout these proceedings. Although we
have endeavored to address her arguments as best we can understand them, we must ultimately apply
the same substantive and procedural standards to her as we do with litigants represented by counsel,
lest we afford her an unfair advantage merely because she is pro se. See Mansfield State Bank v.
Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978).
nearby. Matthews filed her suit on November 6, 2014, and Solomon, whom she purported to sue

as the registered agent of “Epoch Films, Inc.,” received process by certified mail on November 25,

2014. Although appellees disputed that Solomon had been properly served or that Matthews had

even sued any proper defendant, they eventually filed an answer on June 2, 2015, “[i]n order to cease

the correspondence from Plaintiff.”2 Appellees then filed a “traditional” motion for summary

judgment, which the district court granted, rendering final judgment that Matthews take nothing on

her claims. This appeal followed.

                Matthews’s appellate complaints are all premised on asserted error by the district

court in failing to grant her a no-answer default judgment once appellees failed to answer by 10 a.m.

on Monday, December 22, 2014 (the answer date if one assumes the November 25 transmission of

process to Solomon had been effective service).3 We review a complaint regarding the denial of a

motion for default judgment4 under an abuse-of-discretion standard.5 We find no abuse of discretion

here for at least two reasons.6



       2
         Appellees denied that any entity named Epoch Films, Inc., currently existed, that Solomon
had been involved with any such entity “for several years,” or that Goldberg had been “anywhere
near” the filming.
       3
           See Tex. R. Civ. P. 99(b).
       4
          “[A]ppellate courts have considered the denial of a default judgment when . . . the denial
is challenged in an appeal from a final judgment or order.” Aguilar v. Livingston, 154 S.W.3d 832,
833 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (citations omitted).
       5
          Davis v. West, 433 S.W.3d 101, 108 (Tex. App.—Houston [1st Dist.] 2014, pet. denied)
(citing Aguilar, 154 S.W.3d at 833).
       6
         We need not address all grounds appellees present for affirming the judgment. See Tex.
R. App. P. 47.1.

                                                 2
               First, while Matthews insists that she made “repeated requests” for a default judgment

in the interim between the asserted December 22 answer date and when appellees finally answered

the following June, the record does not bear out this assertion factually. Matthews points to a

January 20, 2015 “Motion and Notice of Hearing,” but it contains no request for a hearing to obtain

a default judgment, whether by name or in substance. Moreover, after Matthews’s motion prompted

the district court to set a status conference, Matthews requested that the status hearing “be ruled

unnecessary,” and it ultimately never went forward. Consequently, even if Matthews’s January 20

motion (or any subsequent correspondence) could be construed as seeking a default judgment, she

ultimately waived any error in failing to obtain a hearing on the motion.7

               Second, and more critically, the answer appellees filed on June 2 rendered moot any

complaint by Matthews with the district court’s purported inaction. “Once an answer is on file, even

if it is filed after the due date, the district court may not render a no-answer default judgment.”8

Consequently, the filing of an answer renders moot any complaints regarding the trial court’s failure

to rule on a motion for default judgment.9 Nor, similarly, did the district court abuse its discretion


       7
          See Conely v. Texas Bd. of Criminal Justice, No. 03-08-00293-CV, 2010 Tex. App. LEXIS
3011, at *5–6 (Tex. App.—Austin Apr. 22, 2010, no pet.) (mem. op.) (rejecting contention that trial
court improperly waited until after answer before ruling on default motion, given that “there [was]
nothing in the clerk’s record to indicate that [plaintiff] requested that the motion be set for a
hearing”).
       8
         Id. at *5 (citing Santex Roofing & Sheet Metal, Inc. v. Venture Steel, Inc., 737 S.W.2d 55,
56 (Tex. App.—San Antonio 1987, no writ)); see Davis v. Jefferies, 764 S.W.2d 559, 560 (Tex.
1989) (per curiam) (“A default judgment may not be rendered after the defendant has filed an
answer.”) (citing Tex. R. Civ. P. 239; Kinnard v. Herlock, 20 Tex. 48 (1857); Santex, 737 S.W.2d
55).
       9
        See Davis, 433 S.W.3d at 108–09 (defendant’s answer rendered moot plaintiff’s “timing
complaint” regarding “trial court’s delay in ruling until after [defendant] filed an answer”) (citing,

                                                  3
in proceeding to rule on appellees’ summary-judgment motion after they filed (as Matthews sees it)

an untimely answer. “Although there is a ‘deadline’ for filing an answer, which is, technically, the

Monday next after twenty days after the date of service . . . an answer may also be filed at any time

before default,”10 and a defendant may file a traditional motion for summary judgment “at

any time.”11

               We affirm the district court’s judgment.



                                               __________________________________________
                                               Bob Pemberton, Justice


Before Chief Justice Rose, Justices Pemberton and Bourland

Affirmed

Filed: March 2, 2017




inter alia, Conely, 2010 Tex. App. LEXIS 3011, at *5–6) (“[E]ven when a district court refuses to
rule on a motion for default judgment, once an answer has been filed, any complaints regarding the
district court’s prior failure to act are rendered moot.”) (citing Palacios v. Rayburn, 516 S.W.2d 292,
294 (Tex. Civ. App.—Houston [1st Dist.] 1974, no writ)).
       10
          In re S.K.A., 236 S.W.3d 875, 896 (Tex. App.—Texarkana 2007), pet. denied, 260 S.W.3d
463 (Tex. 2008) (per curiam) (citing Tex. R. Civ. P. 99(b); Tex. R. Civ. P. 239; City of Jefferson v.
Jones, 12 S.W. 749 (Tex. 1889)).
       11
            See Weaver v. Bell, No. 03-04-00169-CV, 2005 Tex. App. LEXIS 4461, at *22 (Tex.
App.—Austin June 10, 2005, no pet.) (mem. op.) (“A traditional motion for summary judgment may
be filed at any time, without the need to allow adequate time for discovery.”) (citing Tex. R. Civ. P.
166a(b)).

                                                  4